Title: From George Washington to William Pearce, 25 January 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Jany 25th 1795
        
        Since my last of this day week, I have received your letters of the 11th & 18th instt, with the weekly reports—and an acct of sundry payments and the rects therefor. The latter (that is the vouchers) I did not wish to have had sent—it would have been time enough to exhibit these when I come home, and settled the accts regularly. All I wanted for the present, or rather for the past year—was a genl Acct of all the monies you had received, & paid, from the time of your taking charge of the business, up to the close of the year 1794. comprehending therein the Overseers Wages—and whatever belonged properly to that year, that I might have a view of the receipts & expenditures thereof, & might see how I was going on.
        In looking over your acct currt, & comparing it with the Millers receipt, I find an error of £9.4.6 to your disadvantage—that is, you have only charged me with £22.18.0 cash paid him, whereas by his receipt, it appears that he had got from you £32.2.6 cash, & acknowledges to have received the first named sum in other articles.
        I am sorry to find that flour has fallen so considerably before the little I made was ready for market, and was disposed of; but as there is no reason that I can perceive for this great fall (knowing, that the Wheat crop last year was extreamly short, in all the States of the Union which raise this grain for exportation) I have no doubt of the price being up again (possibly not so high)

before the warm weather; when it must be sold at any rate, for fear of its spoiling.
        How does, or did whilst the ground was uncovered, your early Wheat look? I was unlucky in my growth of it last year. Doctr Stuart had a good return for what he sowed; & Colo. Ball a very great one. I wish there might not have been some imposition on me, the year before last in the seed; of this I entertained some suspicion when you informed me last harvest that it appeared to be very little forwarder in ripening than the common wheat—Does, or did your crops of Wheat continue to look well before the Snow fell? and your grass lots, & meadows also?
        How does the treading floor in the new barn at Dogue run answer? Having tried it now in both Wheat and Oats, you must be enabled to decide, whether it is a more expeditious mode than to tread on the ground, or not. That it is more clean & safe if the lower door is always kept locked (wch it ought to be, except when the fan is at work) can admit of no doubt.
        I approve of your idea of putting the little old field at the ferry into Corn, and laying it down with Wheat & clover. From the length of time it has lain out, it ought to produce well. If there is any part to clear, do not deprive it of all the wood—either leave single trees, or clumps; indeed I would, without always giving particular directions, have this attended to as a general rule. It is always in one’s power to cut a tree down, but time only can place them where one would have them, after the grd is stripped of them.
        The Gardener may go on with his nursery—and be told that he shall be allowed the fifth of what are sold—or raised.
        Altho’ Bishop should never have wanted victuals or cloaths whilst he lived, yet his death cannot be cause of regret, even to his daughter; to whom, from the imbecility of age, if not when he died, he soon must have become, very troublesome to her, & a burthen to all around him.
        I never saw Donaldson’s son, but from what you have said respecting him, I am very willing to allow him his victuals, & course cloathing: but ascertain the quantum, and sort of both, in writing, to prevent mistakes & grumbling hereafter. I am always ready, & willing, to fulfil every engagement I enter into; & hating disputes, I wish always that contracts may be clearly

understood; for this reason also, it is necessary he should know that the boy must work duly, & truely. And whilst I am on this subject—I would repeat my expectation that he will take pains to teach those who work with him (especially Isaac & the boy Jem) in the principles of the several kinds of work they are employed in; particular in Carts, wheels, Plows, Harrows, wheel barrows, and such kinds of impliments as are used about a farm, or dwelling house. I would also have him cautioned against an error which I have felt no small inconvenience from; and that is—that rather than persevere in doing things right themselves, & being at the trouble of making others do the like, they will fall into the slovenly mode of executing work which is practiced by those, among whom they are. I have experienced this not only from European tradesmen, but from farmers also, who have come from England; and from none in a greater degree, than from Mr Whiting, & one Bloxham, who preceeded him; and who, tho’ perfectly acquainted with every part of a farmers business; and peculiarly so (the latter I mean) in the management & use of Oxen for the Cart or plow, double or single, with yokes or with harness; yet, finding it a little troublesome to instruct the Negros, & to compel them to the practice of his modes; he slided into theirs; and at length (which I adduce as a proof) instead of using proper flails for threshing the grain, I have found my people at this work with hoop poles. and other things similar thereto.
        I am glad to find you are engaged in so useful; & desireable a work as that of filling up gullies in the fields that are coming into cultivation. nothing can be more benificial on the farms than this; but where they are deep, use old trees, stumps, stones, broken rails, & such things for the bottom; otherwise the quantity of litter & leaves which wd be required, would be immense. I served No. 5. at Union farm in this manner, where a gully was, almost across the whole field, in which a horse might have been hid; and where, at this day, I believe there is scarcely any trace of it.
        I think it not unlikely that French’s Will is in Maryland: when he was guilty of these tricks formerly (before I had him) his walks, & harbouring place was, as I have been informed, somewhere within the circle of Broad Creek, Bladensburgh & upper Marlborough: the precise spot I do not know, nor is it worth

while (except for the sake of example, nor for that, if it stops with him) to be at much trouble, or at any expence over a trifle, to hunt him up.
        Let the Gardener know that I will endeavor to procure the Seeds he has wrote for, but tell him at the sametime that he must endeavor to save seeds for himself: Besides the high prices of Seeds in the Shops in this City, he knows from the experience of those I have heretofore sent him from hence, that they are not to be relied on. Get from him, all the Seed of the St foin which he saved last year, and plant it to the best advantage you can the ensuing spring, for the purpose of raising Seed. I am extremely anxious to raise all the seed I can from this plant: It must not be planted where hares can get to it; they are so fond of it as not to let it rise to seed.
        With the Trees which were sent by Mr Lear last spring, or from hence (I am not sure which) was sent you furze seed—as also Cale, or Cole seed: Let these also be made the most of, as well as the other grass seeds which were saved from the plants in the Vineyard—& from those in the little garden by the Salt house &ca—The books you have will tell when to sow. Fifty or Sixty bushels of Oats, indeed less, will be more than enough to save for my horses, the first trip I shall make to Mount Vernon, after the rising of Congress; and by the time the second trip is made, the new crop will be harvested, or on the point of it; yet, to make the matter sure (as the second trip will consume two or three hundd bushels, in all probability) put by 100 bushels for my use; after which sell all you can spare, reserving enough of the best for seed & for such other uses as you know they will be wanted for. I do not know what ground except No. 7 at Dogue run you mean to sow with Oats next Spring; but have no doubt you will take care to put in enough.
        This induces me to ask, whether, as the ferry people will have the field at Mansion house to tend in Corn, as well as No. 1 at home, it would not be as well to put the little old field at that farm, if it could be fenced and well prepared in time, into Oats & clover this Spring, as to let it go into Corn; & then into Wheat & clover in the fall? The Oats would answer for the horses as well as the Corn, whilst the clover would be sooner fit for use—But in this do as you like best.
        If Mr L. Washington is indebted for fish, the charge, I

presume, is on the fish acct & where that is I know not at present. I wish you well—and am your friend
        
          G. Washington.
        
        
          P.S. What things were sent to Mount Vernon when the Mare and Colt which Austin rode was carried there? And among them was there a bundle for Mr Ehler?
        
      